Citation Nr: 1604003	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  12-22 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

3.  Entitlement to an initial rating in excess of 10 percent for anxiety disorder.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Christopher L. Loiacono, Agent



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970 and in January 1991.

This case comes before the Board of Veterans Appeals (Board) on appeal from February 2010, September 2010, and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2015, the Veteran testified at a Travel Board hearing at the RO in St. Petersburg, Florida before the undersigned Veterans Law Judge.

Before reaching the merits of the claim for hypertension, the Board must first determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, the Board has listed the issue on the title page accordingly.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims files, to include VA outpatient treatment records dated from January 2010 to October 2012.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issues of entitlement to an initial rating in excess of 10 percent for anxiety disorder and a total disability rating based on individual unemployability due to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  At the October 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal for the issue of whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for hypertension.

2.  The Veteran served in the Republic of Vietnam from February 14, 1968 to May 11, 1969, and there is no affirmative evidence to the contrary that the Veteran did not have herbicide exposure while stationed in Vietnam.

3.  The Veteran's current diagnosis of diabetes mellitus, type II, manifested to a compensable degree of at least 10 percent after separation from service by the required management of a restricted diet.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeals by the Veteran for the issue of whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, have been met.  38 U.S.C.A. §§ 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.307(a)(6), 3.309(e), 4.119, Diagnostic Code 7913 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim Withdrawn

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision and must be in writing except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.  At the October 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to discontinue his appeal for the issue of whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for hypertension.  As he has withdrawn his appeal as to the stated issue, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue, and it is dismissed.

Service Connection for Diabetes Mellitus

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Given the decision below, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.

If a veteran was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam, a specified list of diseases, to include diabetes mellitus, type II, shall be service-connected if they manifest to a compensable degree of 10 percent or more at any time after service.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6)(ii); 3.309(e).  See also M21-1, Part IV, Subpart ii, Chapter 1, Section H, para. 1 (January 20, 2016).

Review of the Veteran's DD Form 214 reports his assignment history included being stationed in Vietnam from February 14, 1968 to May 11, 1969, and there is no affirmative evidence to the contrary that the Veteran did not have herbicide exposure while stationed in Vietnam.

Review of the evidentiary record demonstrates the Veteran has a post-service diagnosis of diabetes mellitus, type II, manifested to a compensable degree of at least 10 percent, as noted in private and VA treatment records.  Specifically, private treatment records document the diagnosis of new onset non-insulin dependent diabetes mellitus in July 2009 and diagnosis of diet controlled diabetes mellitus in March 2011.  VA outpatient treatment records dated from 2014 to 2015 reflect a current diagnosis of diabetes mellitus, type II, under diet control.  As such, service connection is in order.  See 38 U.S.C.A. § 5107; 38 U.S.C.A. §§ 3.102, 3.307(a)(6), 3.309(e).  


ORDER

The appeal for whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for hypertension is dismissed.

Service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is granted.


REMAND

A remand is needed to obtain an additional VA examination.  When a claimant asserts, or the evidence shows, that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Since the Veteran's service-connected anxiety disorder was last examined by a VA examiner for compensation purposes in September 2012, the record contains evidence suggesting worsening symptomatology.  Such findings are noted in a November 2012 private psychological examination report with January 2013 addendum by Dr. Jeffrey Rubin, February 2013 private psychiatric/psychological impairment questionnaire completed by Dr. Jeffrey Rubin, February 2013 and November 2014 letters from a VA social worker, a May 2015 private psychological examination report by Dr. John DeLuca, testimony by the Veteran at the October 2015 Board hearing, and October 2015 statement by the Veteran's wife.  Specifically, the Veteran has since been diagnosed with an additional psychiatric disability of posttraumatic stress disorder and assigned Global Assessment Functioning scores of 50 and 55, compared to the score of 62 at the September 2012 VA examination.  The Veteran's ongoing psychiatric treatment is documented in VA outpatient treatment records from March 2009 to September 2015.

A remand is also needed for the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  While the Board remands the issue of an initial rating in excess of 10 percent for anxiety disorder, that issue may impact the claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  As such, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all relevant outstanding VA treatment records from any VA facility, dated since September 2015.  If the AOJ cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  After completing the foregoing development and associating all additional records with the claims file, the Veteran should be afforded a VA psychiatric examination to determine the nature and extent of his service-connected anxiety disorder.  The examiner is to be provided access to the claims folders in the VBMS file and the Virtual VA file, to include VA outpatient treatment records dated from January 2010 to October 2012.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  A complete rationale for any opinions expressed must be provided.

The examiner must (a) report all signs and symptoms necessary for rating the Veteran's anxiety disorder utilizing the appropriate Disability Benefits Questionnaire; (b) differentiate, if possible, symptoms attributable to the service-connected anxiety disorder with other currently non-service psychiatric diagnoses, and (c) offer an opinion addressing how the Veteran's service-connected anxiety disorder affects his ability to work.  If symptoms of variously found psychiatric disorders cannot be differentiated, that too should be clearly set out in the examination report.

3.  The Veteran is hereby notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for the VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should be indicated whether any notice that was sent was returned as undeliverable. 

4.  The AOJ should conduct any further development needed for the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities in light of the Veteran's additional service-connected disability of diabetes mellitus, type II.  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or a medical opinion, as deemed necessary. 

5.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AOJ must ensure that the VA examiner documented his/her consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

6.  When the development requested has been completed, the issues on appeal should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


